Name: 2005/751/EC: Commission Decision of 21 October 2005 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of ascorbic acid, potassium iodide and potassium thiocyanate in Annex I to Council Directive 91/414/EEC (notified under document number C(2005) 4025) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  agricultural policy;  means of agricultural production;  marketing
 Date Published: 2006-12-12; 2005-10-26

 26.10.2005 EN Official Journal of the European Union L 282/18 COMMISSION DECISION of 21 October 2005 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of ascorbic acid, potassium iodide and potassium thiocyanate in Annex I to Council Directive 91/414/EEC (notified under document number C(2005) 4025) (Text with EEA relevance) (2005/751/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products. (2) A dossier for the active substance ascorbic acid was submitted by Citrex Nederland BV to the authorities of the Netherlands on 14 September 2004 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For potassium iodide a dossier was submitted by Koppert Beheer BV to the authorities of the Netherlands on 6 September 2004 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For potassium thiocyanate a dossier was submitted by Koppert Beheer BV to the authorities of the Netherlands on 6 September 2004 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The authorities of the Netherlands have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the respective applicants to the Commission and other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (4) By this Decision it should be formally confirmed at Community level that the dossiers are considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements set out in Annex III to Directive 91/414/EEC. (5) This Decision should not prejudice the right of the Commission to request the applicant to submit further data or information in order to clarify certain points in the dossier. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 6(4) of Directive 91/414/EEC, the dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to that Directive, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to that Directive in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member States shall pursue the detailed examination for the dossiers concerned and shall report the conclusions of their examinations accompanied by any recommendations on the inclusion or non-inclusion of the active substance concerned in Annex I of Directive 91/414/EEC and any conditions related thereto to the European Commission as soon as possible and at the latest within a period of one year from the date of publication of this Decision in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2005/25/EC (OJ L 90, 8.4.2005, p. 1). ANNEX Active substances concerned by this decision No Common name, CIPAC Identification Number Applicant Date of application Rapporteur Member State 1 Ascorbic acid, CIPAC-No: 774 Citrex Nederland BV 14.9.2004 NL 2 Potassium iodide, CIPAC-No: 773 Koppert Beheer BV 6.9.2004 NL 3 Potassium thiocyanate, CIPAC-No: 772 Koppert Beheer BV 6.9.2004 NL